              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,          )
THE LEAGUE OF WOMEN VOTERS         )
OF NORTH CAROLINA,                 )
DONNA PERMAR, JOHN P. CLARK,       )
MARGARET B. CATES,                 )
LELIA BENTLEY, REGINA WHITNEY      )
EDWARDS, ROBERT K. PRIDDY II,      )
SUSAN SCHAFFER, and                )
WALTER HUTCHINS,                   )
                                   )
               Plaintiffs,         )
                                   )
    v.                             )             1:20CV457
                                   )
THE NORTH CAROLINA STATE           )
BOARD OF ELECTIONS,                )
DAMON CIRCOSTA, in his             )
official capacity as CHAIR         )
OF THE STATE BOARD OF              )
ELECTIONS, STELLA ANDERSON,        )
in her official capacity as        )
SECRETARY OF THE STATE             )
BOARD OF ELECTIONS,                )
KEN RAYMOND, in his official       )
capacity as MEMBER OF THE          )
STATE BOARD OF ELECTIONS,          )
JEFF CARMON III, in his            )
official capacity as MEMBER        )
OF THE STATE BOARD OF              )
ELECTIONS, DAVID C. BLACK,         )
in his official capacity as        )
MEMBER OF THE STATE BOARD          )
OF ELECTIONS, KAREN BRINSON        )
BELL, in her official              )
capacity as EXECUTIVE              )
DIRECTOR OF THE STATE BOARD        )
OF ELECTIONS, THE NORTH            )
CAROLINA DEPARTMENT OF             )




   Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 1 of 8
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                Defendants.         )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
   Defendant-Intervenors.           )


                                 ORDER

    Defendant-Intervenors Phillip E. Berger and Timothy K.

Moore (“Legislative Defendants”) move this court, (Doc. 170), to

clarify its October 14, 2020 order (“the October Order”), (Doc.

169), which enjoined Defendant North Carolina State Board of

Elections (“Executive Defendants” or “the SBE”) from curing

ballots that lack a witness signature. Legislative Defendants

request that this court further enjoin the cure of any ballots


                                    - 2 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 2 of 8
which have “the voter’s information in the place of the witness”

or else lack all of the following: (1) a printed witness name,

(2) any part of a witness address, and (3) a legible witness

signature. (Doc. 170 at 1-2.) Legislative Defendants argue these

defects “mak[e] it impossible to identify the witness” and

curing such ballots would therefore be in violation of the

statutory witness requirement. (Id. at 2.)

    This court’s All Writs Act October Order specifically

prohibited Executive Defendants from relying on the Due Process

rights established by this court in its Memorandum Opinion and

Order on August 4, 2020 (“August Order”) (Doc. 124), to avoid a

state statutory requirement. (October Order (Doc. 169) at 32.)

The injunctive relief ordered by this court concerned the

initial decision county boards must make, based on uniform

guidance from the SBE, to determine whether a ballot must be

spoiled or if it may be cured. A due process right to notice and

an opportunity to be heard is not synonymous with notice and a

right to cure. It remains consistent with this court’s August

Order that some ballot errors may not be subject to remediation

and cannot be fixed via a “cure” process. Moreover, while a cure

procedure is one way to ensure a voter has both notice and an

opportunity to be heard, it is not specifically required by due

process or by this court’s August Order.

                                    - 3 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 3 of 8
     The SBE’s current guidance, as acknowledged by the

Legislative Defendants in their brief, complies with both the

August and October Orders on their face. (Doc. 171 at 17.) This

court simply enjoined the SBE from attempting to “cure” those

ballots that are missing a witness signature and therefore

required spoliation. (October Order (Doc. 169) at 40-41.) The

SBE’s October Revised Numbered Memo 2020-19, (Doc. 171-3),

adjusted the SBE’s list of which errors were curable and which

required spoliation accordingly. This court made clear that

other errors may be curable, “such as a witness signature on the

wrong line or an incomplete address,” (October Order (Doc. 169)

at 41).1 Notably, however, this court would not permit approval

of “an absentee ballot which has not been executed in accordance

with H.B. 1169.” (Id. at 39.) Based on the evidence before this

court, this court finds that the SBE’s guidance regarding the

eligibility of ballots to be cured is in compliance with the

August and October orders.



     1 This court also referred to “incomplete witness
information” as remediable in its August Order. (August Order
(Doc. 124) at 156.) This language was broad, and to avoid any
misunderstanding now or in the future, this court wishes to
clarify that a missing witness signature does not fall within
the intended scope of “incomplete witness information.” This
language was originally intended as shorthand for lesser issues
such as incomplete address information or a missing printed
witness name.

                                    - 4 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 4 of 8
    Setting aside the determination of whether ballots must be

spoiled or may be cured, this court has substantial concerns

about whether the cure process is, in fact, in accordance with

H.B. 1169. The SBE appears to have abdicated its responsibility

to acquire all witness information required by statute before

counting a ballot. For a returned absentee ballot to be

“accepted and processed,” North Carolina law requires that the

ballot be (1) marked in the presence of a qualified witness; and

that the ballot contain (2) the signature of the witness; (3)

the printed name of the witness; and (4) the address of the

witness. N.C. Sess. Laws 2020-17 (H.B. 1169) § 1.(a). In support

of their motion, Legislative Defendants submitted the affidavit

of Linda Devore, who states in relevant part:

    At our meeting, the County Board approved (over my
    objection) 14 ballots with witness cure affidavits
    despite the fact that the return envelope for those
    ballots had no witness address at all (as opposed to
    missing a zip code or other minor defect), no printed
    witness name at all, and only a scratched mark,
    initials, or some other illegible witness signature of
    some sort in the place of the required witness
    signature, making the witness anonymous.

          . . . .

         The 14 ballots contained in Ex. A. were accepted
    despite the fact that the existence of an actual
    witness (and thus compliance with the witness
    requirement) is unknown, and despite the fact that any
    alleged witness is completely anonymous. Should any of
    these ballots be challenged or if the need arises to
    investigate any of these ballots, it would be

                                    - 5 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 5 of 8
    impossible to contact the witness. The cure affidavits
    submitted to correct the defects on the ballot-return
    envelopes did not provide any of the missing
    information and in no way would enable someone to know
    who the witness actually was or to be able to contact
    that witness should the need arise.

(Declaration of Linda Devore (Doc. 171-5) ¶¶ 5, 7.) The

affidavit of Mary Potter Summa, (Doc. 171-6), contains similar

allegations regarding the Mecklenburg County Board of Elections

- that is, absentee ballots were approved and accepted despite

missing witness names and addresses, and without a cure process

that would subsequently remedy the ballot by acquiring that

information. (See id. at 3-4.)

    However, this motion for clarification may be an

inappropriate vehicle to address such concerns, as Legislative

Defendants appear to be requesting that this court order state

actors to comply with state law. Plaintiffs argue that Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984), counsels

this court against issuing additional injunctive relief, (Doc.

176 at 2), although Plaintiffs lack standing to assert any

rights on behalf of the state under Pennhurst. Legislative

Defendants address these arguments in their reply to this

Motion, (Doc. 182 at 8-10). Although the Executive Defendants

briefed Pennhurst at an earlier time in this case, (Doc. 151 at

14), they have not addressed it in their brief on this issue.


                                    - 6 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 6 of 8
     Under Pennhurst, courts are prohibited from directing state

actors to implement state law in a particular fashion, absent a

relevant federal claim to justify the federal court’s

involvement. The arguments currently before this court suggest

that Pennhurst counsels this court should deny relief in the

absence of a relevant federal claim in this case. Although the

state action may give rise to a future relevant claim, e.g.

Equal Protection, no such claim has been brought in this case.

See, e.g., Texas Democratic Party v. Abbott, 961 F. 3d 389, 401

(5th Cir. 2020) (“The complaint seeks to prevent the enforcement

of provisions of the Texas Election Code that the Plaintiffs

believe violate the Constitution.”). To issue the relief

requested here, in light of Pennhurst, appears to require

invocation of a claim not currently present in this case.2 This

court cannot resolve this Motion to Clarify until the issue of

Pennhurst’s applicability to an order of this court clarifying

the cure procedure itself is fully briefed and resolved.

     IT IS THEREFORE ORDERED that the parties are to submit

briefs to this court regarding one specific issue: whether this



     2 To be clear, this court is not suggesting the pleadings
can or should be amended at this late date to allege a claim
that might support injunctive relief. The court is describing
this issue at length to permit the parties to succinctly address
the issue.

                                    - 7 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 7 of 8
court is prohibited by Pennhurst from entering an injunction

based upon a finding that the SBE’s cure procedure permits local

boards to accept and approve ballots without obtaining the

necessary witness information required by H.B. 1169. The briefs

should be no longer than 1,700 words each and should be

submitted by 11:00 a.m. on October 30, 2020.

    This the 29th day of October, 2020.



                                 __________________________________
                                    United States District Judge




                                    - 8 -



    Case 1:20-cv-00457-WO-JLW Document 183 Filed 10/29/20 Page 8 of 8
